    Case: 1:17-cv-09281 Document #: 74 Filed: 02/18/20 Page 1 of 3 PageID #:827




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

 TOTAL CONTROL SPORTS, INC.,                     )
                                                 )
                    Plaintiff,                   )
                                                 )
         v.                                      )         CASE NO. 1:17-CV-09281
                                                 )
 PRECISION IMPACT,                               )         PATENT CASE
                                                 )
                    Defendant.                   )


              JOINT MOTION FOR STAY AND NOTICE OF SETTLEMENT


       Plaintiff Total Control Sports, Inc. and Defendant Precision Impact hereby notify the Court

that the Parties have reached an agreement in principle that will resolve all matters between them.

Accordingly, the Parties file this joint motion for a stay of all unreached deadlines in the

Scheduling Order (Dkt. 72) for 21 days so that appropriate dismissal papers may be submitted.

The parties further request a continuance of the status hearing, currently set for February 21, 2020,

for 30 days, to permit the parties to submit dismissal papers. This stay is not sought for the purpose

of delay but so that justice may be served.



DATED: February 18, 2020



 Respectfully submitted,                             Respectfully submitted,

 By : /s/ Carrie A. Bader                            By:   /s/ R. Eric Gaum

 Eric A. Buresh (pro hac vice)                       R. Eric Gaum (pro hac vice)
 Carrie A. Bader                                     Amanda H. Wilcox (pro hac vice)
 7015 College Blvd., Ste. 700                        Taft Stettinius & Hollister LLP
 Overland Park, KS 66211                             200 Public Square, Ste. 3500
 Tel: (913) 777-5600                                 Cleveland, OH 44114-2302
   Case: 1:17-cv-09281 Document #: 74 Filed: 02/18/20 Page 2 of 3 PageID #:828




Fax: (913) 777-5601                        (216) 706-3871 – Phone
Eric.buresh@eriseip.com                    (216) 241-3707 – Fax
Carrie.bader@eriseip.com                   egaum@taftlaw.com
                                           awilcox@taftlaw.com


Nicholas T. Peters                         Rachel A. Smoot (pro hac vice)
Joseph Marinelli                           Taft Stettinius & Hollister LLP
Fitch, Even, Tabin & Flannery              65 E. State St., Ste. 1000
120 South LaSalle Street                   Columbus, OH 43215
Suite 1600                                 (614) 220-2838 – Phone
Chicago, Illinois 60603                    (614) 221-2007 – Fax
(312) 577-7000                             rsmoot@taftlaw.com
(312) 577-7007 – fax
ntpete@fitcheven.com                       Adam Wolek
jmarinelli@fitcheven.com                   Taft Stettinius & Hollister LLP
                                           111 E. Wacker Dr., Ste. 2800
Attorneys for Precision Impact             Chicago, IL 60601-3713
                                           (312) 836-4063 – Phone
                                           (312) 527-4011 – Fax
                                           awolek@taftlaw.com

                                           Attorneys for Plaintiff
                                           Total Control Sports, Inc.




                                       2
    Case: 1:17-cv-09281 Document #: 74 Filed: 02/18/20 Page 3 of 3 PageID #:829




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record have been served with a copy

of this document via the Court’s CM/ECF system this 18th day of February, 2020.

                                           /s/ Carrie A. Bader
                                           Carrie A. Bader




                                              3
